
	

116 S1218 IS: World War I Valor Medals Review Act
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1218
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Mr. Van Hollen (for himself, Mr. Blunt, Mr. Scott of South Carolina, Mr. Blumenthal, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To require the review of the service of  certain members of the Armed Forces during World War I to
			 determine if such members should be awarded the Medal of Honor, to
			 authorize the award of the Medal of Honor based on the results of the
			 review, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the World War I Valor Medals Review Act.
		2.Review on award of the Medal of Honor to certain
World War I veterans
 (a)Review requiredEach Secretary concerned shall review the service records of each World War I veteran described in subsection (b) under the jurisdiction of such Secretary who is recommended for such review by the Valor Medals Review Task Force referred to in subsection (c), or another veterans service organization, in order to determine whether such veteran should be awarded the Medal of Honor for valor during World War I.
 (b)Covered World War I veteransThe World War I veterans whose service records are to be reviewed under subsection (a) are the following:
 (1)Any African American war veteran, Asian American war veteran, Hispanic American war veteran, Jewish American war veteran, or Native American war veteran who was awarded the Distinguished Service Cross or the Navy Cross for an action that occurred between April 6, 1917, and November 11, 1918.
 (2)Any African American war veteran, Asian American war veteran, Hispanic American war veteran, Jewish American war veteran, or Native American war veteran who was awarded the Croix de Guerre with Palm (that is, awarded at the Army level or above) by the Government of France for an action that occurred between April 6, 1917, and November 11, 1918.
 (3)Any African American war veteran, Asian American war veteran, Hispanic American war veteran, Jewish American war veteran, or Native American war veteran who was recommended for a Medal of Honor for an action that occurred from April 6, 1917, to November 11, 1918.
 (c)ConsultationsIn carrying out the review under subsection (a), each Secretary concerned shall consult at least once each fiscal year quarter with the Valor Medals Review Task Force, jointly established by the United States Foundation for the Commemoration of the World Wars (in consultation with the United States World War One Centennial Commission) and the George S. Robb Centre for the Study of the Great War, and with such other veterans service organizations as such Secretary considers appropriate, until the conclusion of the review.
 (d)Recommendation based on reviewIf a Secretary concerned determines, based upon the review under subsection (a), that the award of the Medal of Honor to a covered World War I veteran is warranted, such Secretary shall submit to the President a recommendation that the President award the Medal of Honor to that veteran.
 (e)Authority To award Medal of HonorThe Medal of Honor may be awarded to a World War I veteran in accordance with a recommendation of a Secretary concerned under subsection (d).
 (f)Waiver of time limitationsAn award of the Medal of Honor may be made under subsection (e) without regard to—
 (1)section 7274 or 8298 of title 10, United States Code, as applicable; and (2)any regulation or other administrative restriction on—
 (A)the time for awarding the Medal of Honor; or (B)the awarding of the Medal of Honor for service for which a Distinguished Service Cross or Navy Cross has been awarded.
					(g)Definitions
 (1)In generalIn this section: (A)The term Secretary concerned means—
 (i)the Secretary of the Army, in the case of members of the Armed Forces who served in the Army between April 6, 1917, and November 11, 1918; and
 (ii)the Secretary of the Navy, in the case of members of the Armed Forces who served in the Navy or the Marine Corps between April 6, 1917, and November 11, 1918.
 (B)The term African American war veteran means any person who served in the United States Armed Forces between April 6, 1917, and November 11, 1918, and who identified himself as of African descent on his military personnel records.
 (C)The term Asian American war veteran means any person who served in the United States Armed Forces between April 6, 1917, and November 11, 1918, and who identified himself racially, nationally, or ethnically as originating from a country in Asia on his military personnel records.
 (D)The term Hispanic American war veteran means any person who served in the United States Armed Forces between April 6, 1917, and November 11, 1918, and who identified himself racially, nationally, or ethnically as originating from a country where Spanish is an official language on his military personnel records.
 (E)The term Jewish American war veteran mean any person who served in the United States Armed Forces between April 6, 1917, and November 11, 1918, and who identified himself as Jewish on his military personnel records.
 (F)The term Native American war veteran means any person who served in the United States Armed Forces between April 6, 1917, and November 11, 1918, and who identified himself as a member of a federally recognized tribe within the modern territory of the United States on his military personnel records.
 (2)Application of definitions of originIf the military personnel records of a person do not reflect the person's membership in one of the groups identified in subparagraphs (B) through (F) of paragraph (1) but historical evidence exists that demonstrates the person's Jewish faith held at the time of service, or that the person identified himself as of African, Asian, Hispanic, or Native American descent, the person may be treated as being a member of the applicable group by the Secretary concerned (in consultation with the organizations referred to in subsection (c)) for purposes of this section.
				
